CALLAHAN, Circuit Judge,
dissenting.
I respectfully dissent from the majority’s determination that Officer Thurien is not entitled to qualified immunity. I am obliged to begin with the premise that “[qualified immunity is the rule, not the exception.” Rowe v. Schreiber, 139 F.3d 1381, 1385 (11th Cir.1998). Under the sec*384ond prong of the Saucier1 analysis, a reasonable officer in Thurien’s position would not have known under clearly established law that his conduct violated the Constitution. Qualified immunity “protects all but the plainly incompetent or those who knowingly violate the law,” Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986), encompassing both mistakes of fact and mistakes of law. Rudebusch v. Hughes, 313 F.3d 506, 514 (9th Cir.2002).
Here, there are two jail policies resulting in a potential conflict: one that requires the total separation of Luna from other inmates, and the other, which called for Thurien to order the reclassified inmates to their cells without officer escort while Luna was programming. There is no showing that by merely following the first policy, resulting in the contravention of the second policy, Officer Thurien knowingly violated the law or acted in such a patently incompetent manner as to fall outside the protection of qualified immunity. In addition, there is no case law defining the reasonable conduct of a correctional officer when having to choose between two competing jail policies.
The majority overlooks important undisputed facts establishing that Officer Thurien acted in a reasonable manner in light of the circumstances presented. When viewing the factual allegations in the light most favorable to Luna, it remains undisputed that Thurien was the only correctional officer on duty at the time Luna was programming and when the reclassified inmates appeared at Officer Thurien’s control window. Also undisputed is the fact that Officer Thurien, acting pursuant to jail policy, ordered the reclassified prisoners to their newly assigned cells. Being the only officer on duty at the time, Thurien could not reasonably be expected to leave his control booth to escort the reclassified inmates to their assigned cells.
Instead, acting pursuant to jail policy, Thurien ordered these inmates to their cells so that he could continue his monitoring function of the prison floor.2 Perhaps, with the benefit of hindsight, one might conclude that an officer in Thurien’s position should have called for back-up so that he could have escorted the reclassified inmates to their cells. Hindsight, however, is not the standard by which to judge whether a correctional officer acted reasonably.3 See Whitley v. Albers, 475 U.S. 312, 320, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986) (“In th[e correctional] setting, a deliberate indifference standard does not ... convey the appropriate hesitancy to critique in hindsight decisions necessarily made in haste, under pressure, and frequently without the luxury of a second chance.”). On the facts of this case, I am unable to conclude that Thurien acted in a manner that any reasonable officer would have considered unlawful.4
*385Officer Thurien was simply doing his job in accordance with jail policy. In these circumstances, it cannot be said that he was “plainly incompetent” or “knowingly violate[d] the law.” Malley, 475 U.S. at 341. Accordingly, I would hold that Officer Thurien is entitled to qualified immunity.

. Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).


. Insofar as Thurien’s alleged actions were compelled by jail policy, thus removing discretion from his hands, perhaps the intended target of Luna’s complaint is not Officer Thurien, but those who are responsible for establishing and administering the jail policy. Luna, however, has failed to allege this theory of liability, and I am therefore unprepared to say whether such a jail policy qualifies as a violation of the Constitution.


. This is not the first case where only one jailer is left on duty. Such a practice does not appear to be uncommon amongst jails. See, e.g., Cagle v. Sutherland, 334 F.3d 980, 988-89 (11th Cir.2003) ("[P]olicy of only having one nighttime jailer cannot be deliberately indifferent[.]”).


. Available case law does not squarely deal with the facts presented here. Both the plaintiff and the majority cite Farmer v. Brennan, 511 U.S. 825, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994), which held that the Con*385stitution requires correctional authorities to provide humane conditions of confinement and to protect prisoners from violence at the hands of other prisoners. Id. at 832-33. That case, however, also held that "[i]t is not ... every injury suffered by one prisoner at the hands of another that translates into [a] constitutional liability____” Id. at 834 (citations omitted). The Court observed that judicial review of such matters requires "due regard for prison officials’ 'unenviable task of keeping dangerous men in safe custody under humane conditions.’ ” Id. at 844-45 (quoting Spain v. Procunier, 600 F.2d 189, 193 (9th Cir.1979) (Kennedy, J.)). Plaintiff has, in fact, presented nothing to show that a reasonable jailer would have known that Officer Thurien’s actions — pursuant to jail policy, ordering without personally escorting the reclassified inmates to their cells — violated the plaintiff's constitutional rights. To the contrary, when correctional officials follow policy in performing their work, courts have recognized that qualified immunity applies. See Yellow Horse v. Pennington County, 225 F.3d 923, 927-28 (8th Cir.2000) (affirming summary judgment for prison guard because inmate could point to no evidence showing failure to follow prison policies when releasing inmate from suicide watch); see also Maxy v. Weissenberger, No. 03-C-624-C, 2004 WL 2810097, **6, 2004 U.S. Dist. LEXIS 24786, at *18-19 (D.Wis., Dec. 3, 2004) (observing that correctional officials followed a jail policy and that "[tjheir failure to disregard jail rules during the ... period highlighted by plaintiff does not constitute deliberate indifference”).